Citation Nr: 0818503	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated as 10 percent disabling. 

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
hepatitis C.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
syphilis.

4.  Entitlement to service connection for gonorrhea. 

5.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1970 to 
April 1972. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT


1.  No more than mild symptoms have been demonstrated due to 
the veteran's duodenal ulcer.  The record does not support a 
finding of recurring episodes of severe symptoms two or three 
times a year averaging 10 days, or continuous moderate 
manifestations.

2.  The veteran's claim of service connection for hepatitis C 
was last previously finally denied by the RO in an August 
2002 decision, and that decision was not timely appealed.  

3.  The evidence received since that last prior denial of the 
claim for service connection for hepatitis C, to the extent 
it is new, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
hepatitis C, and does not create a reasonable possibility of 
substantiating the claim.

4.  The veteran's claim of service connection for syphilis 
was last previously finally denied by the RO in a March 1995 
decision, and that decision was not timely appealed.  

5.  The evidence received since that last prior denial of the 
claim for service connection for syphilis, to the extent it 
is new, does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for syphilis, 
and does not create a reasonable possibility of 
substantiating the claim.

6.  Gonorrhea did not develop and was not aggravated in 
service, and is not otherwise causally related to service.  

7.  A current right shoulder disorder did not develop in and 
was not aggravated during service, and is not otherwise 
causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.2, 4.7, 4.20, 4.114, Diagnostic Code 7305 
(2007).

2.  New and material evidence has not been received since the 
last final decision denying service connection for hepatitis 
C; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has not been received since the 
last final decision denying service connection for syphilis; 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

4.  The criteria for service connection for a gonorrhea are 
not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for service connection for a right shoulder 
disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (herein, the RO).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

The RO in May 2004 issued a VCAA notice letter addressing the 
veteran's claim for service connection for gonorrhea, and his 
requests to reopen his claims for service connection for 
syphilis and hepatitis C, prior to the June 2004 RO decision 
initially addressing those requests to reopen and that 
initial claim for service connection for gonorrhea.  In that 
May 2004 letter, the RO informed the veteran of its duty to 
assist him in his request to reopen his claims for service 
connection for syphilis and hepatitis C, as well as the 
evidence required to substantiate his underlying claims for 
service connection for syphilis and hepatitis C.  The letter 
also informed the veteran of the evidence required to 
substantiate his claim for service connection for gonorrhea.  

In a March 2006 VCAA notice letter, the RO addressed the 
veteran's claim for service connection for a right shoulder 
disorder, prior to the appealed September 2006 initial RO 
decision denying that claim.  By that March 2006 letter, the 
RO informed the veteran of the evidence required to 
substantiate his claim for service connection for a right 
shoulder disorder, see 38 C.F.R. Part 3, and indicated what 
evidence VA would seek to provide and what evidence he was 
expected to provide.  

By VCAA letters in December 2002 and August 2003, the RO 
addressed the veteran's claim of entitlement to an increased 
evaluation for duodenal ulcer, prior to the appealed May 2003 
and January 2004 RO decisions addressing that increased 
rating claim.  By those letters, the RO informed the veteran 
of the evidence required to substantiate his claim for an 
increased evaluation for duodenal ulcer, see 38 C.F.R. Part 
4, and indicated what evidence VA would seek to provide and 
what evidence the veteran was expected to provide.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board notes that the December 2002 and August 2003 VCAA 
letters did fulfill those requirements, to the extent 
necessary to allow for Board adjudication of the increased 
rating claim.  While these notices fell somewhat short of all 
requirements under Vazquez-Flores, the Board here finds that 
the veteran suffered no prejudice thereby.  Specifically, the 
letters did inform the veteran that to substantiate the claim 
he must provide, or must ask the VA to obtain, medical or lay 
evidence showing worsening of the duodenal ulcer and the 
effect on the veteran's work and regular functioning.  The 
veteran was also informed of the types of medical or lay 
evidence he may submit relevant to establishing entitlement 
to an increased evaluation.  

The veteran was not informed by the December 2002 and August 
2003 VCAA letters that the duodenal ulcer would be rated by 
applying relevant diagnostic codes, or that these codes rate 
disabilities variously ranging between zero to 100 percent 
disabling.  These VCAA letters also did not inform of the 
specific criteria for rating duodenal ulcers, including 
frequency of recurring symptoms and estimated total number of 
days of recurring severe episodes over the prior year 
(38 C.F.R. § 4.114, Diagnostic Code 7305 (2007)).  However, 
the Board finds that the veteran was not prejudiced by any 
such failure, because the veteran informed VA examiners in 
recent years of his symptomatology, and these September 2003 
and May 2007 VA examiners carefully reviewed the veteran's 
reported symptoms, his medical history, and his co-morbid 
conditions, and effectively concluded that the veteran did 
not have impairing disability over the rating period 
attributable to his duodenal ulcer.  

The veteran was adequately informed of these medical 
conclusions by rating actions and an SOC and SSOCs, and he 
did not provide contrary medical evidence to support the 
proposition that he did have current impairing disability due 
to his duodenal ulcer.  Hence, any contentions by the veteran 
as to the severity of his symptoms or the degree to which 
they might meet the diagnostic criteria for duodenal ulcers 
are effectively rendered moot by the absence of supporting 
medical evidence linking his complaints of symptoms to his 
service-connected duodenal ulcer.  

By all these VCAA letters, for all the appealed claims, the 
veteran was requested to inform of additional evidence he 
knew of that was not in Federal possession, and to submit 
evidence in his possession.  The veteran informed of some 
private treatment records, and the RO made reasonable efforts 
to obtain these records, and informed the veteran of records 
obtained, and, by implication, of records not obtained.
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
VCAA notice letters addressing the service connection claims 
did not address the downstream issues of initial rating and 
effective date as pertinent to the appellant's claims for 
service connection for syphilis, hepatitis C, gonorrhea, and 
a right shoulder disorder, such errors are harmless because 
the claims for service connection for syphilis and hepatitis 
C are not reopened, and all of these service connection 
claims are herein denied.  A March 2006 letter to the veteran 
did inform him of these downstream issues, and was followed 
by SSOCs addressing all the service connection claims on 
appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the veteran advise of any VA and/or 
private medical evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  
They also requested evidence and information about treatment 
after service, in support of the claims.

The veteran's service treatment records (STRs) have been 
obtained and associated with the claims folders.  The veteran 
properly advised on a single private medical source - a 
Dallas County hospital - and records from that facility were 
obtained.  The RO duly informed the veteran, including by the 
appealed rating actions and statements of the case and 
supplemental statements of the case, of records obtained in 
furtherance of his claim, and thus by implication of records 
not obtained.  

The veteran was adequately informed of the importance of 
obtaining all relevant records.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claims for service connection and increased rating.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that 38 C.F.R. § 3.159(c)(4) requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection, competent medical evidence is insufficient to 
decide the claim, and the record otherwise meets the 
threshold requirements of showing a current disability; 
establishing the presence of a disease, injury, or pertinent 
event in service; and sufficiently "indicating" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the veteran was afforded a VA examination in December 2007 
addressing the veteran's right shoulder disorder and the 
question of etiology as related to service, which 
examination, taken together with the balance of the 
evidentiary record, is sufficient for Board adjudication of 
the veteran's claim for service connection for a right 
shoulder disorder.  The veteran was not afforded VA 
examinations to address his requests to reopen claims for 
service connection for syphilis and hepatitis C, and his 
claim for service connection for gonorrhea.  However, no 
pertinent event in service is shown to trigger the necessity 
of a VA examination as to any of those three claims.  

The veteran's duodenal ulcer was adequately evaluated for 
rating purposes by several VA examinations for both treatment 
and evaluation over the rating period, as addressed below.  

The veteran and his representative were afforded appropriate 
opportunity to address the appealed claims, and did so by 
written submissions.  In July 2004 the veteran had requested 
a hearing before an RO hearing officer.  However, by a signed 
submission in November 2004 he requested that a scheduled 
hearing be cancelled, and by a signed submission in December 
2004 he requested that his hearing request be withdrawn.  He 
further requested that his hearing request be withdrawn by a 
signed submission in February 2007.  There is no indication 
that the veteran or his representative expressed any desire 
for a hearing, or any desire to otherwise further address the 
claim.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Increased Rating for Duodenal Ulcer

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed 
Cir. 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in submitted statements 
and in reports of medical treatment and examination.  While 
such symptoms as pain and localized discomfort of the abdomen 
may be to some degree inherently subjective, the Board looks 
to the veteran's statements as supported by more objective 
indicia of disability, including observable limitations of 
functioning, test and x-ray findings, and conclusions of 
medical treatment professionals and examiners.  

Upon a VA examination in March 2002 to assess the veteran's 
duodenal ulcer, he complained of vomiting approximately once 
per week, with nausea once or twice per week, approximately 
an hour after eating, with other circulatory disturbance, and 
black, tarry stools approximately once per week, as well as 
water brash two to three nights per week for avoidance of 
which he slept on two pillows.  The examiner noted that the 
veteran had been treated episodically at the VA facility for 
anemia shown on CBC, and that he weighed 135 pounds upon 
examination, whereas he weighed 148 pounds in November 2001.  
The veteran informed of a generalized sense of abdominal pain 
that the examiner characterized as non-specific, poorly 
described, and poorly quantified.  

The veteran underwent a VA upper gastrointestinal series in 
April 2002 revealing minimal deformity in the upper apex of 
the duodenal bulb and indicating scarring from chronic 
duodenal ulcer disease, but active craters were not found.  
He underwent VA evaluation in August 2002 for elevated 
ferritin levels, with assessed iron overload.  This was 
assessed as likely due to the veteran's chronic liver 
disease, past alcohol use, and cooking on an iron skillet.  

VA treatment evaluations also in August 2002 noted recent 
abdominal CT and ultrasound for pain complaints with noted 
history of hepatitis C, diabetes mellitus, and hypertension.  
These scans were negative for liver mass.  Also obtained was 
a gall bladder ultrasound revealing a 2.6 centimeter gall 
stone.  

In April 2003 the veteran underwent VA examination to assess 
his duodenal ulcer.  He reported having cramps in his stomach 
when he ate almost anything, and having those cramps all day 
and all night.  He was noted to be taking a proton pump 
inhibitor.  Upon examination, the abdomen was nontender and 
soft without masses or rebound.  No explicit assessment as to 
the nature or scope of the duodenal ulcer was made.  In July 
2003 he was seen by VA for continued abdominal pain 
complaints.  The treating physician found the veteran to have 
an elevated but stable ferritin level of 472, and assessed 
iron overload secondary to chronic hepatitis C and alcohol 
use.  

Upon a September 2003 VA examination to address his duodenal 
ulcer, the veteran's history was noted of duodenal ulcer in 
service, with recurrence in approximately 1973 and 
hospitalization at that time, and gunshot wounds to the 
abdomen in 1975 or 1976 with exploratory laparotomy to remove 
two of three bullets, with a third remaining near the L2 
vertebra.  The veteran complained of ongoing vague abdominal 
pains, as well as weight loss more recently.  The examiner 
noted that the veteran had chronic, active hepatitis C, and 
that he continued to abuse alcohol.  The examiner reviewed a 
recent workup including an upper-GI series obtained to 
explain the veteran's complaints of abdominal pain, and 
observed that this was essentially negative.  The veteran 
reported that the abdominal pains were variable in location 
and in relation to eating or time of day, and that the pains 
varied from achiness to at times a deep stomach ache, though 
he reported having pains to some degree every day.  He 
reported that at its worst the pains were 10/10 and would 
cause him to knot himself up for an hour or two.  He added 
that he usually took antacids with some relief, and was noted 
to be on a proton pump inhibitor on  regular basis.  He 
denied any emergency room visits or hospitalizations for his 
abdominal condition in the past 10 to 15 years.  He also 
reported vomiting undigested food once or twice weekly.  He 
reported no circulatory disturbance after meals, and no 
hypoglycemic reactions.  The examiner noted that the upper GI 
examination obtained was a normal study, and assessed that 
the veteran's chronic, vague abdominal pain was 
multifactorial in origin, but that it was less likely than 
not related to duodenal ulcer.  Likely sources of the pain 
were assessed as the veteran's chronic hepatitis C, his 
active alcohol abuse, and his status post multiple abdominal 
gunshot wounds.  

Upon a December 2005 VA examination for other purposes, the 
examiner noted that the veteran "has been taking a proton 
pump inhibitor for quite some time for his [service-
connected] duodenal ulcer disease."

In April 2006 the veteran received VA treatment for 
complaints of some ongoing abdominal pain of unclear 
duration.  The pain was of approximately two years duration 
by treatment records, and the veteran was noted to have had 
extensive workups over this interval with a negative lower 
endoscopy, and an upper endoscopy revealing some gastritis.  
A large gallstone was also found and not removed in prior 
treatment.  A history of an abdominal CT scan two years prior 
was also noted.  A liver biopsy had shown some portal 
inflammation and fibrosis, with noted history of both 
hepatitis C and alcohol abuse.  The examiner also noted the 
veteran's history of four gunshots to the abdomen in 1975, 
with three of the four bullets removed, the fourth being too 
close to the spine.  Upon examination, the abdomen was 
nontender with no definite masses.  The examiner noted that 
the abdominal pain could be attributed to the gallstone, 
gastric malignancy, pancreatic malignancy, or chronic 
pancreatitis.  

Upon VA examination in May 2007, the claims folder was not 
available for review, but past VA treatment records were 
reviewed including the April 2006 work-up.  The veteran 
reported in May 2007 having vomiting three to four times per 
month, and having upper mid abdominal pain intermittently 
three to four times per week which lasted perhaps several 
hours and which was treated with Omeprazole with some help.  
The veteran also described some epigastric area discomfort.  
However, the veteran denied other localized or systemic 
symptoms.  The May 2007 examiner found no clinical signs of 
portal hypertension.

The May 2007 examiner assessed that the veteran's chronic 
abdominal pain was multifactorial, with noted ongoing 
conditions including untreated hepatitis with grade 2 portal 
inflammation, grade 1 lobular inflammation, and grade 1 
fibrosis of the liver.  The examiner assessed that the 
veteran's duodenal ulcer was stable on current medication, 
with no finding in 2006 of active duodenal ulcer.
 
The veteran's duodenal ulcer is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305. 
Under that code, a 10 percent evaluation is warranted where 
the disability is considered mild, with recurring symptoms 
once or twice yearly.  A 20 percent evaluation is warranted 
where the condition is moderate, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.

Treating and examining medical personnel have noted multiple 
conditions as possibly or likely playing a role in the 
veteran's abdominal pain including his hepatitis attributed 
to both hepatitis C and alcohol-related liver damage, a large 
gall stone, and status post multiple abdominal gunshot 
wounds.  They have generally found the veteran's duodenal 
ulcer to be inactive, without significant symptoms 
attributable to the condition.  The veteran, as a layperson, 
lacks the requisite expertise to attribute any current 
symptoms to his service-connected duodenal ulcer, as opposed 
to these other medical conditions.  Espiritu; cf. Jandreau.  

The evidence of record is against a finding that the 
veteran's current condition more nearly approximates a 20 
percent disability rating.  While the veteran is competent to 
report his symptoms, and the Board does not doubt that he has 
suffered from his gastrointestinal disabilities, treating VA 
medical professionals and the VA examiner in May 2007 have 
not attributed current abdominal pain symptoms to duodenal 
ulcer, and the May 2007 VA examiner rather concluded that the 
duodenal ulcer was stable, noting the absence of findings of 
active disease upon extensive work-up in April 2006.  
Accordingly, the Board finds the preponderance of the 
evidence is against assignment of the next-higher, 20 percent 
rating for duodenal ulcer under DC 7305.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
20 percent rating assigned by virtue of this decision for the 
veteran's right knee disorder reflects the most disabling 
this disorder has been since the July 2003, date of receipt 
of claim for increase.  Thus, the Board concludes that staged 
ratings for this disorder are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

II.  Rules Governing Claims for Service Connection
and Requests to Reopen

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).


III.  Claims for Service Connection for Syphilis, Hepatitis 
C,
and Gonorrhea

The veteran requests reopening of his previously denied 
claims for service connection for syphilis and hepatitis C, 
and has developed for appeal an original claim for service 
connection for gonorrhea.  

An August 1986 RO decision denied the veteran's claims 
including for service connection for a gunshot wound to the 
stomach with a bullet lodged against his spine, based on the 
absence of any record of a gunshot wound within his STRs.

Upon VA hospitalizations in both 1988 and 1989, a history of 
latent syphilis was noted.
 
A record of VA hospitalization from January to February of 
1995 noted a history of recurrent syphilis.  He had penile 
lesions upon that hospitalization, and an RPR test was 
positive for syphilis.  However, he was noted to be followed 
by the public health service with apparent improvement.  He 
received treatment with antibiotics during the 
hospitalization, with temporary resolution of the lesions.  
He was also positive for hepatitis C virus.  

The veteran was previously denied service connection for 
syphilis by a February 1995 RO rating action, based on the 
absence of findings of syphilis during service or in STRs.  
The veteran did not timely appeal that determination.  

Upon general VA examination in February 1996, the veteran 
provided a 30-year history of intravenous heroine and cocaine 
abuse, a 33-year history of alcohol abuse, a three-year 
history of diabetes mellitus, and a two-year history of 
hypertension.  A positive diagnosis of hepatitis C with 
abnormal liver enzymes was then also noted.  


The veteran was previously denied service connection for 
hepatitis C by a June 2002 RO rating action, which denial was 
confirmed by an August 2002 rating action.  These denials 
were not timely appealed.  Upon that prior claim in May 2002, 
he had alleged that he had been diagnosed with hepatitis C 
while still in service.  As the RO accurately noted in those 
prior decisions, service medical records are absent any 
findings or diagnosis of hepatitis C, and VA treatment 
records, while noting hepatitis C, present no medical 
assessment of any causal link to service.  The RO also noted 
that the veteran's occupational specialty as a radio operator 
in service would present no particular risk for exposure to 
blood products for hepatitis C infection, and service records 
did not document any other particular risk factors for 
contracting hepatitis C, whereas VA treatment records 
documented a long post-service history of intravenous drug 
abuse, presenting ample post-service opportunity for 
hepatitis C infection through shared needles.  

Of record at the time of those prior denials for hepatitis C 
were treatment records inclusive of non-VA emergency room 
initial evaluation, and non-VA hospital treatments beginning 
in May 1997, as associated with the veteran's referral in 
June 1996 for possible acute hepatitis C infection (with the 
veteran having missed multiple appointments over that time 
period).  These records and past records from this non-VA 
facility do not reflect hepatitis C infection prior to the 
suspected acute infection for which the veteran was referred 
in June 1996.  Upon the May 1997 evaluation, at which 
hepatitis C was diagnosed, past risks were noted to include a 
tatoo in 1986, and intravenous drug abuse from the age of 16 
to the present.  

Also of record at that time was a report of VA 
hospitalization in August 1996 for a leg infection, noting 
that the veteran had last shot cocaine and heroine into his 
leg a week prior.  The record noted that the veteran's 
medical history was positive for past syphilis, as well as 
hepatitis C virus.
 
There is a history of findings or positive tests for 
syphilis, hepatitis C, and gonorrhea in post-service VA 
records, though not in records in years immediately proximate 
to service, and not in service treatment records.  There is 
also no allegation or evidence of high risk activities in 
service but not post service, so as to indicate an increased 
likelihood of having contracted any of these diseases in 
service.  The veteran has not provided any medical opinion or 
other medical evidence causally linking any of these diseases 
to service.  Accordingly, the preponderance of the evidence 
is against the veteran's claims for service connection for 
syphilis, hepatitis C, and gonorrhea on a direct basis.  
38 C.F.R. § 3.303.  There is also no evidence of cirrhosis of 
the liver within the first post-service year, so as to 
warrant service connection for that possible effect of 
hepatitis C on a first-year-post-service presumptive basis.  
Additionally, the evidentiary record does not reflect that 
syphilis and gonorrhea - two potentially curable diseases - 
are still present.  

The Board has considered the veteran's contentions that these 
diseases were contracted in service or are otherwise causally 
related to service.  However, the circumstances by which a 
person contracts such diseases is a medical question answered 
by particularized tests and specialized knowledge, and hence 
is not within the ambit of lay observation or knowledge.  In 
addition, the veteran's past claim in July 1986, resolved by 
an August 1986 rating action, regarding an alleged gunshot 
wound in service, as contradicted by subsequent noted history 
of these gunshot wounds incurred post service, reflects 
negatively on the veteran's credibility for allegations of 
conditions developing in service.  Accordingly, the veteran's 
opinions regarding etiology of these diseases to support his 
claims can be afforded little weight.  Espiritu; cf. 
Jandreau.  Had the veteran voiced a basis of his opinion that 
would be within lay purview, such as knowledge that he shared 
needles in service with a fellow soldier who then had 
hepatitis C, or knowledge that he had unprotected sex with 
someone with gonorrhea or syphilis, and if he had independent 
evidence to support these allegations, then such lay 
knowledge could be afforded more weight, depending on the 
credibility of the corroborating evidence presented.  
However, such beneficial evidence has not been presented in 
this case. 

The evidentiary record reflects a long history of 
polysubstance abuse after service, presenting a likelihood of 
behaviors which may have resulted in contracting the claimed 
diseases in years post service, as opposed to during service.  
Evidence has not been presented to support the presence of 
syphilis, gonorrhea, or hepatitis C in service, or otherwise 
to support a causal link between service and any of these 
diseases.

The veteran has not presented new and material evidence since 
the last prior final denial of the claim for service 
connection for hepatitis C in August 2002, and since the last 
prior final denial of the claim for service connection for 
syphilis in March 1995, to warrant reopening those claims.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  No new evidence, 
either by itself or together with other evidence of record, 
has related to an unestablished fact necessary to 
substantiate either claim, nor has any new evidence raised a 
reasonable possibility of substantiating the claims.  

Because the preponderance of the evidence is against the 
claim for service connection for gonorrhea, service 
connection for that disease is not warranted and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

IV.  Claim for Service Connection for Right Shoulder Disorder

The veteran's STRs reflect that in January 1971 he received 
medical treatment for right shoulder pain caused by a 
football injury.  However, there is no record of follow-up 
treatment subsequent to January 1971, and there were no 
findings of chronic disability.  Rather, the condition was 
treated with a heating pad, and no formal diagnosis is 
reflected in the STRs.  The veteran's report of medical 
history and service separation examination, both in August 
1971, reflect no disease or disability of the right shoulder.  
There is no record of medical findings, complaints, or 
treatments for the right shoulder for decades after service.  

VA X-rays of the right shoulder were obtained in November 
2006, in support of the veteran's claim.  These showed no 
acute findings of the right shoulder, and identified a large 
accessory ossicle along the anterior distal aspect of the 
acromion which was assessed as a normal variant.  

Upon VA examination of the right shoulder in December 2007, 
the claims folder was reviewed.  The veteran complained of 
having right shoulder pain since 1973.  The examiner noted 
the findings upon November 2006 X-rays, and also examined the 
veteran.  The examiner found some limitation of motion of the 
right shoulder, with pain at extremes of range of motion, but 
opined that the veteran's right shoulder disorder was less 
likely than not to be related to the veteran's shoulder pain 
noted in the service medical records, owing to the long 
interval between service and the veteran's only recent right 
shoulder treatments.

Regarding the veteran's complaints of right shoulder pain 
since 1973, the Board notes that while a lay person is 
competent to address a history of symptoms of disability, 
such as shoulder pain or shoulder impairment, the veteran's 
credibility is judged to be very limited, owing to his past 
history of false allegations of gunshot wounding in service, 
as discussed above.  The absence of any prior claim for right 
shoulder disability in the decades immediately post service, 
in the face of numerous other claims, many denied as having 
no merit, also weighs heavily against the credibility of the 
veteran's current allegation of an ongoing pain condition of 
the right shoulder since service for which he has only now 
submitted a claim.  Accordingly, the Board finds that the 
veteran's allegation of a painful shoulder since service is 
to be afforded little or no weight.  

With the preponderance of the evidence against a causal link 
between service and a current right shoulder disorder, and 
against continuity of right shoulder symptoms from service to 
the present, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right shoulder disorder.  38 C.F.R. § 3.303.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 


ORDER

The claim for an increased evaluation for a right shoulder 
disorder, rated as 10 percent disabling, is denied. 

The claim for service connection for hepatitis C is not 
reopened, and hence is denied.  


[Continued on Next Page]

The claim for service connection for syphilis is not 
reopened, and hence is denied.

The claim for service connection for gonorrhea is denied.  

The claim for service connection for a right shoulder 
disorder is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


